Citation Nr: 0433599	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-05 389A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for a status 
post acromioclavicular dislocation of the left shoulder 
(minor) with degenerative arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from May 1982 to April 
1984.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision rendered by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  There is objective medical evidence of left shoulder 
motion to at least shoulder level, with pain, and subjective 
complaints of pain, worse with activity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
status post acromioclavicular dislocation of the left 
shoulder (minor) with degenerative arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2003); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5201 and 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decisions dated in September 2000 and December 2001; letter 
dated in July 2003; and the statement of the case dated in 
December 2002.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The July 2003 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
a medical opinion with respect to the etiological question at 
issue here.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first agency or 
original jurisdiction (AOJ or RO) adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The issues on appeal were re-
adjudicated and a supplemental statements of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

Legal Criteria.  Disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran is right-handed; hence, his left 
shoulder is considered the minor upper extremity. 

The veteran's status post acromioclavicular dislocation of 
the left shoulder (minor) with degenerative arthritis is 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203.  As a 
20 percent rating is the maximum assignable under that 
diagnostic code for either the major or minor extremity, the 
veteran can only receive a higher evaluation based on 
consideration of an alternate diagnostic code for evaluating 
the disability under consideration, or on an extra-schedular 
basis.  

Alternately, the veteran's left shoulder disability may be 
evaluated under Diagnostic Code 5201, on the basis of 
limitation of motion of the arm.  Under that diagnostic code, 
a 20 percent rating is warranted for limitation of motion of 
the major or minor arm when motion is possible to the 
shoulder level, or when motion of a minor upper extremity is 
limited to midway between the side and shoulder level.  A 30 
percent rating requires motion of a minor upper extremity 
limited to 25 degrees from the side, or motion of a major 
upper extremity limited to midway between the side and 
shoulder level.  A 40 percent rating is warranted for motion 
of a major upper extremity limited to 25 degrees from the 
side.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Normal shoulder motion is described as 0 to 180 degrees of 
forward elevation (flexion), 0 to 180 degrees of abduction, 
and 0 to 90 degrees of internal and external rotation.  See 
38 C.F.R. § 4.71, Plate I.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Factual Background.  At the time of an October 1989 VA 
examination, the orthopedic examiner noted that the veteran 
is right handed.

In July 2000, the veteran filed a claim for a rating in 
excess of 20 percent for service-connected status post 
acromioclavicular dislocation of the left shoulder (minor) 
with degenerative arthritis.

At the time of a September 2000 VA joints examination, the 
veteran reported that he had pain in his left shoulder on a 
daily basis, with almost constant stiffness.  He denied any 
swelling, but stated that his shoulder fatigued easily and 
that he had a lack of endurance.  He was taking 140 mg. of 
Methadone daily.  He reported that the medication worked well 
during the day, but that it wore off at night, causing him to 
wake up frequently with moderately severe pain in his 
shoulder.  He described his flare-ups as "9" on a pain 
scale of "1 to 10."  These flare-ups occurred frequently at 
night, and sometimes when he made sudden, quick movements.  
Symptoms were alleviated by applying ice.  The veteran 
indicated that these flare-ups caused decreased range of 
motion.  The veteran occasionally put his left arm in a sling 
during a flare-up, but did not use crutches.

Objectively, the veteran exhibited the following ranges of 
motion of the left shoulder, with consideration of pain, 
weakness, fatigue, and incoordination:  forward flexion from 
0 to 110 degrees, abduction from 0 to 80 degrees, internal 
rotation from 0 to 80 degrees, and external rotation from 0 
to 30 degrees.  Further limitation of motion was noted with 
repeated use.

Clinical diagnosis was of status post acromioclavicular 
separation and multiple surgeries, including rotator cuff 
repair, with markedly decreased range of motion of the left 
shoulder.

In October 2000, the veteran underwent a left anterior 
acromioplasty, as a result of his end stage, traumatic 
osteoarthritic left shoulder, with a loose body in the 
glenohumeral joint.

In February 2001, the veteran was seen on an outpatient basis 
at the Bay Pines VAMC.  At that time, it was noted that he 
had undergone a left shoulder arthroscopy and had been doing 
well at the time of his last visit.  However, the veteran 
indicated that he was doing poorly, not sleeping, and needed 
narcotics for pain control.  On examination, the veteran had 
a tender shoulder, restricted abduction and extension, tender 
to pronation.  His sensation was intact, but he had mildly 
atrophied musculature.  Clinical impression was of 
osteoarthritis of the left shoulder.

In March 2001, it was noted that the veteran had end-stage 
osteoarthritis of the left glenohumeral joint, with a 
previous Mumford procedure and severe spurring of the humeral 
head that could impinge on his left shoulder, upset the range 
of motion, and even lock it.  The examiner noted that the 
veteran had undergone a total of five surgeries on his left 
shoulder, and did not want it replaced at the time.  He 
requested an injection, which was to be done.  The examiner 
also prescribed Naprosyn and Darvocet.

An April 2002 VA outpatient treatment note reflects the 
veteran's chronic left shoulder pain.  It was noted that 
narcotic management brought some relief.  The veteran's 
multiple surgeries and rehabilitation had not resulted in 
much improvement.  He was told by orthopedic specialists that 
he would need a shoulder replacement eventually.  The 
veteran's prior surgeries and physical therapy were described 
as having "less than optimal results."

A December 2002 VA outpatient record reflects that physicians 
were reluctant to do a left shoulder replacement due to the 
veteran's age and their interest in treating him 
conservatively.  A recent history of trauma involving a 
garage door, which snapped and jarred the veteran's shoulder, 
was noted.  As a result of this accident, the veteran had 
some swelling and severe tenderness on range of motion.  The 
examining physician indicated that he would refer the veteran 
back to his primary care provider for conservative care.

Analysis.  Considering the pertinent evidence of record in 
light of the above-noted criteria, the Board finds that an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5201.  As indicated above, the medical 
evidence, to include the September 2000 examination report 
(which notes abduction to 80 degrees) consistently reflects 
range of motion to shoulder level.  Even considering 
functional loss due to pain and claimed loss of strength and 
weakness in the left shoulder, there simply is no evidence 
that left shoulder motion is limited to 25 degrees from the 
side, the level of disability required for the next higher, 
30 percent, rating.  That level of disability has not been 
shown, objectively, and there is no medical evidence to 
suggest that the veteran experiences any additional 
functional loss (beyond that shown objectively), due to such 
factors.  As such, Diagnostic Codes 5003 and 5010 do not 
offer the veteran a higher rating than that currently 
assigned.

The Board further notes that at no time has any physician or 
other health professional indicated that the veteran's range 
of motion in his shoulder is further limited, to any extent, 
by functional loss due to pain, to include with repeated use 
or during flare-ups.  Even assuming, arguendo, that the 
veteran does experience additional functional loss during 
such periods, there simply is no objective indication 
whatsoever that the veteran's pain is so disabling that his 
level of overall left shoulder impairment is comparable to 
the level of impairment contemplated in the 30 evaluation 
under Diagnostic Code 5201.

There is no other applicable diagnostic code for evaluating 
the veteran's disability.  Pertinent to musculoskeletal 
impairment of the shoulder, in the absence of any evidence 
of, or of disability comparable to, either ankylosis of the 
scapulohumeral articulation, or impairment of the humerus, 
Diagnostic Codes 5200 and 5202, respectively, are not 
applicable.  See 38 U.S.C.A. § 4.71a.  

Thus, after a careful review of the medical evidence of 
record and the applicable diagnostic codes, the Board finds 
no basis for assignment of an increased schedular rating for 
the veteran's left shoulder disability.  

The Board also points out that  there is no showing that the 
service-connected disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  There also is no evidence that the 
veteran's left shoulder requires frequent periods of 
hospitalization, or is otherwise so exceptional or unusual as 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Under these circumstances, the Board concludes that the claim 
for a rating in excess of 20 percent for a status post 
acromioclavicular dislocation of the left shoulder (minor) 
with degenerative arthritis, must be denied.  In reaching 
that conclusion, the Board has considered applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim for 
increase, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for a status 
post acromioclavicular dislocation of the left shoulder 
(minor) with degenerative arthritis is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



